Citation Nr: 1618920	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-31 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a skin disability, categorized as acne vulgaris and sebaceous cyst, and if so whether the reopened claim should be granted.

2.  Whether there was clear and unmistakable error (CUE) in a December 14, 1967, rating decision, which denied service connection for a skin disability, categorized as acne vulgaris and sebaceous cyst. 

3.  Whether there was CUE in a December 14, 1967, rating decision, which denied service connection for a nervous condition.

4.  Entitlement to dependency compensation for dependent child D.B., based on legal guardianship status.  

5.  Entitlement to an effective date earlier than October 6, 2008, for the grant of service connection for diabetes mellitus, type II.  

6.  Entitlement to a disability rating in excess of 10 percent for duodenal ulcer with gastroesophageal reflux disease (GERD). 

7.  Entitlement to an initial disability rating in excess of 20 percent for left carpal tunnel syndrome from April 20, 2011, to September 27, 2013, and in excess of 20 percent from November 1, 2013.

8.  Entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel syndrome from April 20, 2011, to December 2, 2011, and in excess of 10 percent from February 1, 2012.

9.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 9, 2015, and in excess of 70 percent thereafter. 

10.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.

11.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease (CAD) prior to May 23, 2012, in excess of 10 percent from May 23, 2012, to August 13, 2014, and in excess of 60 percent thereafter.

12.  Entitlement to an initial compensable disability rating for obstructive sleep apnea (OSA).

13.  Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for CAD.  

14.  Entitlement to an effective date earlier than November 22, 2011, for the grant of service connection for OSA.  

15.  Entitlement to service connection for bilateral eye disability, to include as secondary to the service-connected diabetes mellitus.  

16.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus.  

17.  Entitlement to service connection for gastroparesis, to include as secondary to the service-connected diabetes mellitus.  

18.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to June 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to special monthly compensation at the "S" rate, based on housebound status or the need for regular aid and attendance has been raised by the record in September 2015 and February 2016 statements from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral eye disability, hypertension, gastroparesis, bilateral upper extremity peripheral neuropathy, and a skin disability; entitlement to increased ratings for duodenal ulcer with GERD, left and right carpal tunnel syndrome, PTSD, diabetes mellitus, CAD, and OSA; as well as entitlement to earlier effective dates for service connection for CAD and OSA are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A December 1967 rating decision denied the claim of entitlement to service connection for a skin disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disability.

3.  The Veteran alleges there is CUE in the December 1967 rating decision because his service treatment records may document evidence of a skin disease on separation examination dated in May 1967.

4.  The Veteran alleges there is CUE in the December 1967 rating decision because his service treatment records may show the onset of a nervous disorder in service.

5.  The Veteran is the court appointed legal guardian of his grandson, D.B.; however, D.B. is not a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household, or an illegitimate child of the Veteran.

6.  The earliest date upon which the Veteran's Benefits Administration (VBA) was in constructive possession of evidence showing the Veteran's diabetes mellitus had manifested to a compensable degree was October 6, 2008.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The Veteran has not alleged a valid claim of CUE in the December 1967 rating decision that denied entitlement to service connection for a skin disability. 
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).

3.  The Veteran has not alleged a valid claim of CUE in the December 1967 rating decision that denied entitlement to service connection for a nervous condition.
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).

4.  The criteria for recognition of D.B. as the "child" of the Veteran for purposes of establishing dependency allowance have not been met.  38 U.S.C.A §§ 101(4), 1115, 1310 (West 2014); 38 C.F.R. §§ 3.4, 3.5, 3.57 (2015).

5.  The criteria for an earlier effective date for the award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  

The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for a skin disability in a December 1967 rating decision based on its determination that the Veteran's service treatment records failed to show treatment for this condition, and also because he failed to report for a scheduled examination.  As such a nexus did not exist between the Veteran's post-service skin conditions and his active service.  Further, the medical evidence available at the time did not establish the Veteran's skin disorders were chronic ongoing conditions, as the evidence revealed only a single treatment note dated in October 1967, which revealed treatment for acne vulgaris and a sebaceous cyst.  The Veteran was notified of the denial by a letter dated in January 1968.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.  

The evidence of record in December 1967 consisted of the Veteran's statements, STRs, and VA outpatient records dated through November 1967.  

The evidence received after the expiration of the appeal period includes statements from the Veteran and VA outpatient records dated through 2015.  In various statements, both individually and through his representative, the Veteran has reported his skin disability initially manifested in service and continued to the present time.  In addition, the Veteran has also averred his condition may be the result of his recently conceded Agent Orange exposure.  Further, his outpatient treatment records show ongoing treatment for skin disorders.  

The Board finds the above-noted evidence to be new and material because it is not cumulative or redundant of the evidence previously of record and tends to show that the Veteran's skin disability may have been incurred in service.  Accordingly, reopening of the claim for service connection for a skin disability is warranted.  

Duties to Notify and Assist

Relative to the remaining issues decided herein, as will be explained below the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with VA's duties to notify and assist under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).


CUEs in the December 1967 Rating Decision

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14; See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision). 

In Fugo, supra, the Court refined and elaborated on the test set forth in Russell, stating: 

CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error. . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo, 6 Vet. App. at 43-44 . 

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995). 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

Significantly, with respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166, 170 (1997), the Court held that, "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim."  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998).  Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable. Id. at 234. 

In this case the Veteran's representative has asserted the RO committed CUE when it denied the Veteran entitlement to service connection for a skin disability and nervous condition in a December 1967 rating decision.  In reference to the Veteran's skin disability, the representative stated the Veteran's separation examination indicated his skin was marked as abnormal.  He then asserts that given the Veteran's entrance examination revealed a normal skin examination, the RO's December 1967 conclusion that the Veteran's "service records fail to show any treatment...[or] diagnosis of...skin condition" was clearly and unmistakably erroneous.  He asserts the Veteran's separation examination clearly and unmistakably indicates the Veteran developed a skin disorder in service.  

Relative to the assertion of CUE in the denial of service connection for a nervous condition, the Veteran's representative indicates service treatment records show the Veteran was treated for constipation "with emotional overlay" in August 1966.  He states the Veteran's STRs also show he was treated with Librium in February 1967, which is a medication used to treat anxiety.  Finally, the Veteran's representative points to the separation examiner's finding that the Veteran was a "very tense young man" as evidence of in-service psychiatric manifestations.  

The Veteran's attorney then states that as a result of these CUEs, the Veteran's claims should be "reopened," and he should be afforded a VA examination in order to obtain nexus opinions.   

As a threshold matter, the Board notes the May 1967 separation examiner noted a tattoo on the Veteran's right shoulder directly next to the box in which he checked indicating the Veteran had a skin abnormality.  Moreover, the Board finds the RO was completely correct in its December 1967 decision when it found the Veteran's service treatment records revealed no evidence of treatment for or a diagnosis of a skin disability.  Although the Veteran's separation examination did note a skin abnormality, this is ambiguous, and could very likely have been a reference to the Veteran's noted tattoo.  In any case, this mere notation of a skin abnormality does not rise to the lofty requirements necessary to assert CUE.  

The Veteran's attorney's assertions of CUE relative to the denial of the claim for service connection for a nervous condition must fail for the same reasons.  Specifically, although the cited STRs may have represented in-service evidence of an acquired psychiatric disability, they also may have represented evidence of a stomach condition, or merely a nervous personality.  In this regard, the Board cannot say that reasonable minds could not have differed in the factual analysis of these records, and as noted above, there is a presumption of validity to such final decisions, especially in light of such delayed collateral attacks as these.  

Finally, the Board notes that a disagreement with how the facts were weighed or evaluated is not adequate to raise a valid argument of CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In this case, the Veteran has not raised a valid claim of CUE.  Therefore, his appeal with respect to the CUE issues must be dismissed. 

Dependency Allowance for D.B.

A veteran with service-connected disability rated at not less than 30 percent shall be entitled to additional compensation for a spouse and/or child.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

The term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death, or an illegitimate child.  

The Veteran claims his grandson D.B. is a dependent child for purposes of establishing a higher rate of dependency compensation.  In support, the Veteran has provided evidence showing he has been appointed the legal guardian of D.B. by a court in the state in which he resides.  However, those court records confirm that D.B. is the Veteran's grandchild, and he was not adopted by the Veteran.  Neither the Veteran nor his representative has disputed these matters.  

Though the Veteran's actions are certainly admirable and deserving of the highest respect, the Board is bound by the law and is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)]. 

Here, there is no dispute as to the essential facts.  D.B. is the grandchild of the Veteran.  
D.B. is not the Veteran's biological child, legally adopted child, or stepchild.  Therefore, he does not qualify as a dependent child for VA purposes.  As a matter of law, there is no entitlement to additional disability compensation for D.B. as a dependent child.  

Earlier Effective Date for Service Connection for Diabetes Mellitus

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

Where compensation is awarded pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g)  (West 2014); 38 C.F.R. § 3.114(a) (2015).  If a claim is reviewed at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the liberalized law provided the claimant met all eligibility criteria on the effective date of the liberalizing law and such eligibility existed continuously from that date to the date of claim.  38 C.F.R. § 3.114(a).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of the United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816 .  Although the Veteran has contended he served in Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulation this has not been established to date.  See 38 C.F.R. § 3.307(a)(6).  However, assuming the Veteran did indeed have Vietnam service, the Board will explain why the Veteran would not warrant an effective date prior to October 6, 2008, for his diabetes mellitus.  

According to 38 C.F.R. § 3.816(b)(2),  a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne as provided in 38 C.F.R. § 3.309(e).

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law; or if the class member's claim was received within one year from the date of the class member's separation from service.  See 38 C.F.R. § 3.816(c)(1)-(3).  If the requirements of 38 C.F.R. § 3.816(c)(1)-(3) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain exceptions are set forth that are not pertinent to this appeal.

By way of background, the Board notes the Veteran initiated a claim for service connection for diabetes mellitus on October 6, 2008.  Prior to his submission of the above-referenced claim, the most recent evidence located in the Veteran's claims file was dated in 1985, when he submitted a statement requesting a civil service preference letter.  A September 2012 rating decision granted service-connection for diabetes from the date the Veteran's claim was received.  The Veteran's attorney has asserted entitlement to an earlier effective date.  

Initially, the Board notes the Veteran's representative has numerously cited to 38 C.F.R. § 3.816, and asserted that if the Veteran is found to have qualifying Vietnam service he would be entitled to a retroactive effective date.  However, as noted above, initial entitlement to presumptive service connection under the Nehmer provisions is predicated upon the Veteran satisfying the criteria set forth in 38 C.F.R. § 3.309(e).  This regulation states presumptive service connection is warranted for a veteran who was exposed to an herbicide agent, and subsequently develops one of the diseases listed in that provision.  However, an important caveat is that 38 C.F.R. § 3.309(e) indicates the requirements of 38 C.F.R. § 3.307(a)(6) must also be met.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed in 38 C.F.R. § 3.309(e) must have "become manifest to a degree of 10 percent or more."  		

As such, the central issue that must be addressed in this matter is whether the evidence in the record for the period prior to October 6, 2008, establishes that the Veteran manifested diabetes mellitus to a compensable degree.  It does not.  The earliest mention of diabetes mellitus in the Veteran's claim file is his October 6, 2008 claim.  Though he subsequently submitted evidence showing he began experiencing elevated glucose levels around 2006, and was affirmatively diagnosed with the disability in April 2008, this evidence was not received until after the Veteran's claim was received.  

Although the Board notes this evidence shows the Veteran's disability had manifested prior to the date his claim was received, this finding alone would not result in the assignment of an earlier effective date under the provisions of Nehmer.  In this respect, the Board observes the Veterans Benefits Administration's Training Letter dated February 10, 2011, which provides guidance relative to handling disability claims under the provisions of the Nehmer stipulation.  See Veterans Benefits Administration Training Letter 10-04 (Feb. 10, 2011).  

In pertinent part, this letter states:

"if, at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now-covered condition (e.g., IHD), then the condition is considered to have been part of the previously denied claim.  It may help to think about it this way:  If a presumption of service connection for IHD existed at the time of a prior RO decision on a different disability, would VA have inferred and granted SC for IHD because it then had evidence of the disease?  If so, then we assume, for Nehmer purposes, that the prior claim included a claim for IHD, even if it was not expressly claimed at the time."	

The Board has conducted a comprehensive review of the evidence of record, but has found no evidence which would warrant a finding of entitlement to an effective date prior to October 6, 2008.  Although the evidence indicates the Veteran was diagnosed with diabetes mellitus in April 2008, the first evidence that was submitted to VA indicating the presence of this disability, which could constitute a claim under the Nehmer stipulation, was received on October 6, 2008, in conjunction with the Veteran's claim for service connection for the disability.  Briefly, the Board also notes diabetes mellitus was added to the list of presumptive disabilities on May 8, 2001.  Since the first evidence establishing elevated glucose levels is not shown until many years thereafter, entitlement to a one year retroactive effective date under 38 C.F.R. § 3.114 is also not warranted, because eligibility clearly had not existed continuously from May 8, 2001, to the date of receipt of the claim.  Based on these facts, no effective date for the award of service connection for diabetes mellitus earlier than October 6, 2008, is assignable, and the claim for an earlier effective date must be denied based on the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


      (CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a skin disability is granted.  

As the Veteran has not raised a valid claim of CUE in the December 1967 rating decision denying entitlement to service connection for a skin disability, the appeal is dismissed.

As the Veteran has not raised a valid claim of CUE in the December 1967 rating decision denying entitlement to service connection for a nervous condition, the appeal is dismissed.

The Board having determined that the Veteran's grandchild, D.B., may not be recognized as the Veteran's child for VA purposes, entitlement to dependency compensation for D.B. is denied.

Entitlement to an effective date earlier than October 6, 2008, for the award of service connection for diabetes mellitus is denied.  


REMAND

While the Board regrets the delay, additional development is required before the Veteran's remaining claims are decided. 

Initially, the Board notes the Veteran's representative has called into question the credentials of the VA physicians who have examined the Veteran.  Specifically, he has requested curriculum vitae of the examiners who either conducted examinations or rendered opinions in the instant matter.  The Veteran's representative has asserted that his client has been deprived of his due process rights, because if he is not informed of the examiners' credentials, he is unable to determine whether the examiners' had sufficient training and qualifications to administer the requested examinations or provide the necessary opinions.  The representative's request for these materials is subject to the duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.  The request is considered reasonable and imposes only a minimal burden.  Accordingly, on remand a CV for each VA examiner must be obtained and provided to the Veteran for review, as well as associated with the electronic file.  See Nohr v. McDonald 27 Vet. App. 124 (2014).

By way of a July 2015 rating decision, the RO established entitlement to service connection for obstructive sleep apnea, effective from November 22, 2011.  The Veteran was notified of the decision in August 2015.  In March 2016, the Veteran's representative submitted a notice of disagreement as to the assigned effective date, and also asserted disagreement with the theory of service connection.  Specifically, the RO determined the Veteran's obstructive sleep apnea had been aggravated by his PTSD, and in doing so, assigned a baseline level of disability prior to the aggravation, which resulted in the Veteran's receipt of a non-compensable disability rating.  The Veteran's representative has asserted service connection should have been granted as proximately caused by his PTSD, which would have resulted in no baseline reduction.  Therefore, the Board has construed this as a disagreement as to the disability rating assigned.  Further, the Board notes the Veteran's representative failed to provide a VA Form 21-0958 Notice of Disagreement, and as such, his disagreement is construed by VBA as a request for application.  To date, the RO has not provided the Veteran or his representative with the above-noted form for completion.  This should be initiated on remand.  When the Veteran or his representative provide the completed form a statement of the case (SOC) must then be provided in response to the notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Next, the Board notes the Veteran has alleged service in the Republic of Vietnam on three separate occasions in the course of temporary duty (TDY) travel.  Indeed, the above-noted claim for entitlement to an effective date prior to August 31, 2010, for service connection for CAD hinges on a corroboration of such service.  Presently, service connection for CAD has been established on a presumptive basis, as the RO has conceded exposure to Agent Orange in Thailand; however, such exposure does not qualify the Veteran for Nehmer class member status, as that case pertains only to those who served in Vietnam.  As such, the RO has assigned the earliest available effective date presently available, August 31, 2010, which is the date ischemic heart disease was added to the list of presumptive disabilities related to herbicide exposure.  See 38 C.F.R. §§ 3.114, 3.309(e).  Therefore, the crucial issue that must be determined in this case is whether the Veteran had service in the Republic of Vietnam.  In the course of this appeal, the Veteran reported his official military personnel file (OMPF) omitted his time in Vietnam.  Specifically, the Veteran states that he received TDY orders to Kadena Air Base during his time in Thailand.  In support of this, the Veteran has provided a Kadena Open Mess card, which he states illustrates he was temporarily stationed at Kadena.  He has also provided lay statements from other veterans and civilians, who indicated Vietnam was a frequent stop for flights departing from Thailand.  

A review of the Veteran's OMPF indicates he was initially assigned to the 357th Tactical Fighter Squadron at Korat Air Base in Thailand in June 1965.  His records show he was then assigned to the 355th Tactical Fighter Wing at Takhli Air Base in Thailand in October 1965.  Interestingly, the Veteran's OMPF contains no records documenting his TDY at Kadena Air Base, but it is apparent from his mess hall card that he was in fact there.  The Veteran asserts that he went to Kadena prior to his being stationed at Takhli Air Base in October 1965.  He states that during his flight to Kadena, and return to Thailand his plane landed in Vietnam, where he egressed.  He has provided some Vietnamese currency, which he states he acquired at that time.  He also states that during his return flight to the United States in July 1966 his flight landed in Vietnam, and he egressed the plane at that time as well.  

In November 2010, the RO drafted a formal finding for the record, which indicates all efforts to obtain records to corroborate the Veteran's exposure to herbicides as a result of service in Vietnam had been exhausted and additional attempts would be futile.  However, the Board finds additional development is possible and necessary in this case.  Specifically, a review of M21-1, Part III, Subpart iii, Chapter 2, Section D indicates that a Personnel Information Exchange System (PIES) O39 request should be initiated for temporary Vietnam duty/visitation to include TDY orders.  In this case, there is sufficient evidence to complete the O39 request to determine whether such orders exist.  In addition, the Board finds there is sufficient evidence to consider a PIES O20 request, which the above-referenced M21-1 section indicates is used to request unit morning reports for evidence that may not be available in the Veteran's individual records.  Finally, the Board finds the originating agency should also consider development to the JSRRC, to determine whether historical records for the 355th Tactical Fighter Wing or 357th Tactical Fighter Squadron exist, which may further corroborate the Veteran's reports.  

The Board next notes that the Veteran underwent a VA examination to assess his claimed gastroparesis in June 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  During the above-noted examination, the examiner determined it would be specious to provide a diagnosis or medical opinion, as the Veteran had not received gastrointestinal treatment for more than 10 years.  The examiner also stated appropriate testing should be conducted.  Although the examiner indicated further testing could assist in determining the etiology of the disability, the examiner failed to state what testing was necessary.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Since the examiner failed to provide the requested diagnosis or medical opinion, and also failed to state what additional testing is necessary to accurately assess the Veteran's claimed disability, the examination report is deemed deficient.  On remand, a new examination should be performed by a specialist in gastrointestinal disorders.

Finally, the Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

As noted above, the record shows the Veteran has received recent ongoing treatment for skin disabilities, which include actinic keratosis and basal cell carcinoma.  In addition, as also noted above, the Veteran has reported ongoing skin problems that date to his period of active duty, and has alternatively averred that his skin conditions may have been caused by herbicide exposure.  Although the Board notes the above skin disabilities are not on the list of conditions presumed to have been caused by herbicides, the U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Based on the foregoing, the Board finds a VA examination with medical opinion addressing the etiology of all skin disabilities diagnosed during the pendency of the Veteran's claim is warranted.  

On remand, all relevant outstanding medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, the Board notes that a September 2012 statement of the case references an August 2012 medical opinion addressing whether the Veteran's hypertension was aggravated by his service-connected PTSD; however, the Board could not locate this opinion in the record.  On remand, this medical opinion should be associated with the record.  

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO should contact the examiners who conducted medical examinations or rendered opinions addressing any of the above-noted claims that remain in appeal status, and direct them to submit a copy of their most recent curriculum vitae, or obtain a recent curriculum vitae by other means.  The examiners' are specifically asked to provide evidence to establish they were qualified to conduct the medical examination or provide the medical opinion which they provided in this matter.  In this respect, the Board notes that in accordance with 38 C.F.R. § 3.159(a)(1), an examiner may be considered qualified to conduct an examination or provide a medical opinion as a result of "education, training, or experience."  Thereafter, the curriculum vitae should be associated with the record.

2.  The RO should also provide the Veteran and his representative with a VA Form 21-0958 Notice of Disagreement.  Once a completed form is received, an SOC on the issue of entitlement to an effective date prior to November 22, 2011, for service connection for obstructive sleep apnea, as well as entitlement to a compensable rating for sleep apnea, should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board.

3.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the above-noted claims on appeal, to include any outstanding private or VA treatment records related to the claimed disabilities, as well as the above-noted August 2012 medical opinion addressing aggravation of the Veteran's hypertension as a result of his PTSD.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  The RO or the AMC should also undertake all steps necessary to obtain any additional records to corroborate the Veteran's presence in the Republic of Vietnam, to specifically include a PIES O39 request and M05 request if indicated, to determine whether additional TDY records or unit morning reports are available.  If deemed unavailable, the RO or the AMC should assess whether the JSRRC may be able to provide historic unit reports for the 355th Tactical Fighter Wing or 357th Tactical Fighter Squadron, which could be probative and assist in corroborating the Veteran's reports.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1, Part III, Subpart iii, Chapter 2, Section C and D. 

5.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to address the etiology of the Veteran's claimed gastroparesis.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies must be performed.

Following a review of the relevant records, lay statements, and examination, the examiner should state an opinion with respect to whether it is least as likely as not (a 50 percent probability or greater) that the Veteran's reported gastrointestinal disorder either:

a) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's reports and treatment for stomach problems in service; 

b)  was caused by his service-connected diabetes mellitus; or

c)  was permanently worsened by his service-connected diabetes mellitus. 

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements. 

If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

6.  The RO or the AMC should also afford the Veteran a VA examination by a physician with sufficient expertise to address the etiology of the Veteran's claimed skin disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies must be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each skin disorder present during the pendency of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to specifically include his conceded in-service exposure to herbicides.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements. 

If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

7.  The RO should also undertake any other indicated development, to include consideration as to whether additional examinations are necessary following the above-noted development.  

8.  Finally, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


